An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1, 3, 15, are cancelled.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a process for flocculating suspended solid particles in paper manufacturing, the method including dissolving a copolymer of (meth)acrylamide and cationic monomers in water of a hardness claimed, and adding acid to the water to provide a solution with a pH claimed, wherein the acid comprises monoprotic organic acid or mineral acid, and adding the obtained aqueous solution into an aqueous suspension including solid particles (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is   (571)272-1190. 



/MARK HALPERN/Primary Examiner, Art Unit 1748